DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  There is no common inventor in the applications (see MPEP 211.01 II).
Claim Interpretation
In each case where a tunable core-shell adsorbent is being further defined and limited, it is taken to mean that that specific adsorbent is being positively recited as part of the adsorbent bed even though the second section of claim 1 recites the carbon core-shell adsorbent in the alternative to an activated carbon adsorbent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is indefinite because in the preamble it recites multiple adsorbent layers with trace separation and bulk separation zones.  It then recites at least one layer including activated carbon and/or tunable carbon core-shell adsorbent, and at least one layer including a tunable (non-specific) core-shell adsorbent (in the second and third sections).  Finally it recites a tunable core-adsorbents for both bulk and trace separations (in the last section).  It is unclear whether the adsorbents in the last section are present in one and/or both of the recited layers, or if the adsorbents are separated in the layers.  It is also unclear whether the last section requires the tunable carbon core-shell adsorbent to be present in the bed.
Claim 1 is also indefinite because no units are indicated for the MTC, Xo and delta P values.  Alpha appears to be a unitless value, so it is necessary to provide what units for the variables must be used to arrive at the given alpha number.  For example, the alpha value will be vastly different if psi is used for pressure drop instead of ATM.
Claims 2-5, 8, 13-16, 18 and 20 are indefinite because each refers to “the tunable adsorbent” or “said tunable adsorbent” or “said core-shell adsorbent,” however there are two different tunable core-shell adsorbents recited in claim 1.  In each case, it should be clearly specified which adsorbent is being further limited.  
Claim 8 is also indefinite because it allows for the adsorbent shell (assumed for the second core-shell adsorbent) can include zeolite or carbon among other materials, however claim 1 already requires the adsorbent to include zeolite and/or activated carbon.  Are the adsorbents in claim 8 in addition to those in claim 1?  Or do they further 
Claim 14 is indefinite because it recites “a carbon core-shell adsorbent” however this is already recited in claim 1.  Is this the same or different adsorbent?  For examination it is assumed to be the same sorbent added by the amendment and “a carbon” may be changed to “said carbon” to overcome this rejection.
Claim 18 is indefinite because it recites that the carbon core-shell adsorbent entirely replaces the activated carbon layer, however claim 1 allows for either or both of the adsorbents.  For clarity, the claim should be amended to recite that the at least one layer comprising activated carbon adsorbent and/or tunable carbon core-shell adsorbent only comprises the tunable carbon sore-shell adsorbent.
Claim 20 is indefinite for the same reason as claim 18, but also because it requires zeolite while claim 1 recites carbon core-shell adsorbent.  The specification enables a zeolite core-shell adsorbent in this case, but claim 1 limits it to carbon core-shell adsorbent.
Any claim not specifically addressed is rejected for depending from an indefinite parent claim.
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive.  Applicant has not addressed the failure to comply with conditions for receiving the benefit of an earlier filing date discussed in paragraph 2.
Regarding the indefiniteness rejections, applicant has only responded to those relating to claims 18 and 20, which are maintained.  The rejection of claim 8 has not 
Regarding the prior art rejections, the examiner agrees that the prior art of record no longer anticipates or makes obvious the subject matter of the amended claims.  This application may be place in condition for allowance if the priority objection and all of the indefiniteness rejections are overcome.  It is suggested that at least claims 8 and 20 be canceled and the remaining claims be amended to clearly indicate which layers or adsorbents are being referred back to.  Additionally, it is necessary to provide units for the alpha value variables.  A clarifying amendment correcting these issues without substantial changes in claimed subject matter would be entered after-final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl